DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2.	Acknowledgment is made of Continuing Data: This application is a CON of 16/912,517 filed, now 06/25/2020 PAT 11,200,038.
3.	Claims filed 09/30/2021 (Preliminary Amendment) have been acknowledged.  Claim 1 has been cancelled.  Claims 2-21 have been newly added, and are pending in the application.  

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/20/2021 and 02/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting 
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6.	Claim(s) 2-21 of the instant application is rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over claim(s) 1-14 of U.S. Patent No. 11,200,038.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.  This is a non-provisional non-statutory obviousness type double patenting rejection.
Instant Application 17/491,409
Patent No. 11,200,038
Claim 2.  A method for compiling code, the method comprising: splitting, by a computer system, a software code into a plurality of code sections; generating a map of ordered nodes, wherein each of the ordered nodes is linked to at least
on other of the ordered nodes by an edge, and wherein each of the ordered nodes corresponds to a particular respective code section of the plurality of code sections; the computer system independently compiling a first code section in the plurality of code sections, and in parallel with compilation of remaining code sections, including a second code section, in the plurality of code sections, wherein the first code section corresponds to a first one
of the ordered nodes and the second code section corresponds to a second one of the ordered nodes, wherein the compiling further comprises: performing a first lexical analysis of the first code section in the node in parallel with a second lexical analysis of the second code section; generating a first abstract syntax tree for the first code section based on the first lexical analysis in parallel with generating a second abstract syntax tree for the second
code section based on the second lexical analysis; generating first assembly code for the first code section from the first abstract syntax tree in parallel with generating second assembly code for the second code section from the second abstract syntax tree; generating a first executable object for the code section from the first assembly code in parallel with generating a second executable object for the second code section
from the second assembly code; and
the computer system generating an executable for the software code from the first executable object, second executable object, and additional executable objects corresponding to
other code sections in the map of ordered nodes, wherein an order of executable objects in the executable corresponds to an order of the nodes in the map of ordered nodes.
Claim 1. A method for compiling a program, the method comprising: receiving the program in a software code; splitting the software code into code sections; generating a map of ordered nodes linked by at least one edge, wherein a node includes a code section in the code sections and other nodes include other code sections in the code sections; compiling the code section in the node into an executable object in a plurality of executable objects in parallel and independently from compiling the other code sections in the other nodes into other executable objects in the executable objects, wherein the filing further comprises: performing a lexical analysis of the code section in the node in parallel with a second lexical analysis of the other code sections in the other nodes; generating an abstract syntax tree for the code section based on the lexical analysis in parallel with generating abstract syntax trees for the other code sections; generating an assembly code for the code section from the abstract syntax tree in parallel with generating other assembly code for the other code sections from the abstract syntax trees; and generating the executable object for the code section from the assembly code in parallel with generating the other executable objects for the other code sections from the other assembly code; identifying a second assembly code from the other assembly code that overlaps with the assembly code; and removing a second node that corresponds to the second assembly code from the map of ordered nodes; and generating an executable from the executable objects, wherein an order of the executable objects in the executable corresponds to an order of the nodes in the map.



The examiner recognizes that the instant application discloses a broader version for fast compilation of code.  The related applications perform similar operations in which the removal overlapping code, is not included on the instant application.  However, one of ordinary skill in the art would recognize that they are functionally similar and not patentably distinct from each other; the claims as presented can be instrumented individually, or in combination without limitations, or without departing from the spirit and scope of the inventions as specified in Applicant’s Specifications. Thus, one of ordinary skill in the art would recognize that the limitation differences are obvious variations of the invention defined in the claim of instant application: 17/491,409. Consequently, claims 2-21 are non-provisionally rejected on the ground of non-statutory obviousness double patenting as being unpatentable over claims stated in the rejection above.  
								
Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        09/21/2022.